Per Curiam.
The appellant filed a petition for divorce against his wife, charging her with adultery. No answer having been filed by the wife, a reference was made to one of the special masters of the court, directing him to ascertain and report as to the truth of the allegations of the petition and his opinion thereon. Upon the hearing had before him the special master held that the petitioner had failed to prove the charge laid against his wife by satisfactory and convincing proof, and for this reason advised that his petition be dismissed. The petitioner thereupon filed exceptions to the finding of the special master, and, after a hearing upon those exceptions, they were overruled and a decree entered dismissing the petition. From this decree the petitioner has appealed.
An examination of the proofs taken in the court of chancery and sent up with the appeal satisfies us that the finding of the special master was entirely justified. To establish the existence of adultery the circumstances exhibited by the proofs must be such as would lead the guarded discretion of a reasonable and’ just man to that conclusion. Berckmans v. Berckmans, 16 N. J. Eq. 122. In our opinion the evidence submitted falls far short of measuring up to this standard, and, therefore, the decree appealed from will be affirmed.
*691For affirmance—The Chief-Justice, Trenchard, Min* turn, Kalis oh, Black, Katzenbach, Campbell, Clark —8.
For reversal—Parker, Heppenheimer, Van Buskirk—3.